                                                                     UOCr;-:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        l) Ill. ,r·r=-
                                                                     ._ ,·-\_
                                                                         ----------
                                                                                       _, i
                                                                                           J:;:I •.i- ,i:, )·
                                                                                                         L.
                                                                                                                -
                                                                                                                     -;_\_q_
                                                                                                                     J
                                                                                                                    -------·
                                                                                                                                -\~t)~ -
                                                                                                                               -----   -···----·-------
                                                                                                                                              ·----- - -
-----------------------------------------------------------X         -                 -             -




EMILIO PEREZ,
                                   Plaintiff,                               19        CIVIL 4000 (ER)(SDA)

                 -v-                                                                  JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 6, 2020, that the decision of the Commissioner of Social

Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U .S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       March 9, 2020

                                                                         RUBY J. KRAJICK

                                                                              Clerk of Court
                                                               BY:

                                                                     ~
